DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8 objected to because of the following informalities: in claim 2 there should be an “and” in between processor(s) and memor(ies) or “with program instructions” should be changed to “and program instructions”. Appropriate correction is required.

Allowable Subject Matter
Claims 9-21 are allowed and claims 2-8 would be allowable if rewritten to overcome the claim objection. Aaron (US 20150112822 A1) discloses a user selecting a particular funding instrument to process a transaction. Laracey (US 20130238455 A1, US 20140149293 A1, US 20110251892 A1) discloses authenticating a user based on provided authentication information. Sharma (US 11222334 B2) discloses sending customer identification information to a user device and having the user input the information for authentication. Ho (US 11037139 B1) discloses processing a payment at a POS using a mobile device. Ellis (US 10990966 B1) discloses a mobile wallet facilitating use of multiple funding sources at a POS by scanning a token at a POS. Khan (US 20180253718 A1) discloses a mobile wallet system for facilitating payment from multiple accounts at a POS system. Kattimani (US 20170270510 A1) discloses distance triggerred mobile payment. Nayfack (US 20160364701 A1) discloses mobile terminals used to facilitate third party payment at a mobile terminal. Bakhshi (US 20160364716 A1) discloses mobile device proximity to POS as a means to approve transactions. Murr (US 20160337334 A1) discloses mobile identity verification by providing a verification code to a POS terminal. The prior art of record fails to disclose, in response to detecting a first user device is within a threshold distance of a merchant device of a merchant, generating a customer identification information and sending the customer identification information to the first user device; providing, via a user interface of the merchant device, a request for input of the customer identification information; in response to receiving, via an input into the user interface of the merchant device, the customer identification information, determining that the customer identification information corresponds to the first user device; in response to determining that the customer identification information corresponds to the first user device, providing an authentication request to a user of the user device; in response to authenticating the user based on authentication information received in response to the authentication request, determining a user account associated with the user and determining one or more funding instruments associated with the user account; providing, via the user interface of the merchant device, one or more selectable elements corresponding to the determined one or more funding instruments; receiving, via the user interface of the merchant device, a selection of a first selectable element of the one or more elements; and in response to receiving the selection of the first selectable element, processing a transaction using a funding instrument of the one or more funding instruments that corresponds to the first selectable element. Elements similar to those of the claims are  taught by the prior art as identified above, but the examiner would have to use so many references to teach all the claim limitations that it could only be done with hindsight.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687